
	
		II
		110th CONGRESS
		1st Session
		S. 853
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To deauthorize the project for navigation,
		  Northeast Harbor, Maine.
	
	
		1.Northeast harbor,
			 MaineThe project for
			 navigation, Northeast Harbor, Maine, authorized by section 2 of the Act of
			 March 2, 1945 (59 Stat. 12, chapter 19), is
			 deauthorized as of the date of enactment of this Act.
		
